COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GERARDO OGAZ,                                  §           No. 08-19-00137-CR

                       Appellant,                §                Appeal from

  v.                                             §            394th District Court

  THE STATE OF TEXAS,                            §        of Culberson County, Texas

                        State.                   §                (TC# 1789)

                                            §
                                          ORDER

       The Court GRANTS the Pro Se’s third motion for extension of time within which to file

the brief until May 25, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE PRO SE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Gerardo Ogaz, pro se, prepare the Pro Se brief and forward

the same to this Court on or before May 25, 2020.

       IT IS SO ORDERED this 26th day of March, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.